United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3547
                       ___________________________

                             Michael Justin Parkins

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Detective Alison Nguyen; Detective Chad Pomietlo; Detective Roy Brooks, Jr.

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                            Submitted: July 29, 2019
                             Filed: August 1, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Arkansas inmate Michael Justin Parkins
appeals the district court’s1 adverse grant of summary judgment. Viewing the

     1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
evidence and reasonable inferences in Parkins’s favor, we agree that defendants were
entitled to summary judgment. See Faulkner v. Douglas Cty., Neb., 906 F.3d 728,
732 (8th Cir. 2018) (de novo review). Specifically, we agree that Parkins’s claims for
damages arising from his arrest and prosecution were barred by Heck v. Humphrey,
512 U.S. 477 (1994); and we find that he could not seek his release from confinement
in this section 1983 action, see Adams v. Agniel, 405 F.3d 643, 644-45 (8th Cir.
2005) (per curiam) (attack on validity of confinement is properly pursued only
through habeas action after exhaustion of state remedies). Further, we agree with the
district court that Parkins’s Fourth Amendment excessive-force claim failed under the
relevant factors. See Zubrad v. Hock, 907 F.3d 569, 577 (8th Cir. 2018) (listing
relevant factors). Accordingly, the judgment is affirmed, but we amend the judgment
on the Heck-barred claims to be without prejudice, see Schafer v. Moore, 46 F.3d 43,
45 (8th Cir. 1995) (per curiam) (dismissal of Heck-barred claim should be without
prejudice so plaintiff can refile complaint if he succeeds in obtaining relief by way
of appropriate state or federal remedies). We deny Parkins’s motion for a stay.
                         ______________________________




                                         -2-